     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 1 of 18 Page ID #:1592



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
4    Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
5    VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
6    Assistant United States Attorneys
     Public Corruption & Civil Rights Section
7         1500 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
9         Facsimile: (213) 894-6436
          E-mail:    Mack.Jenkins@usdoj.gov
10                   Veronica.Dragalin@usdoj.gov
                     Melissa.Mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13                             UNITED STATES DISTRICT COURT

14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,                 No. 2:20-CR-326-JFW-1,2,4,5,6

16               Plaintiff,                    STIPULATION REGARDING REQUEST FOR
                                               (1) SETTING TRIAL DATE AND
17                    v.                       (2) FINDINGS OF EXCLUDABLE TIME
                                               PERIODS PURSUANT TO SPEEDY TRIAL
18   JOSE LUIS HUIZAR, et al.,                 ACT
19               Defendants.                   CURRENT TRIAL DATE:       Vacated
                                               PROPOSED TRIAL DATE:      05/24/2022
20

21

22         Plaintiff United States of America, by and through its counsel
23   of record, the Acting United States Attorney for the Central District
24   of California and Assistant United States Attorneys Mack E. Jenkins,
25   Veronica Dragalin, Melissa Mills, and defendants JOSE LUIS HUIZAR,
26   RAYMOND SHE WAH CHAN, SHEN ZHEN NEW WORLD I, LLC, DAE YONG LEE, and
27   940 HILL, LLC (collectively, “defendants”), both individually and by
28
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 2 of 18 Page ID #:1593



1    and through their respective counsel of record, hereby stipulate as

2    follows:

3          1.    The Indictment in this case was filed on July 30, 2020,

4    charging only defendant HUIZAR.        Defendant HUIZAR first appeared

5    before a judicial officer of the court in which the charges in this

6    case were pending on June 23, 2020.         The Speedy Trial Act, 18 U.S.C.

7    § 3161, originally required that the trial for defendant HUIZAR

8    commence on or before October 8, 2020.

9          2.    On August 5, 2020, the Court set a trial date for defendant

10   HUIZAR of September 29, 2020.        The Court continued the trial date for

11   defendant HUIZAR from September 29, 2020 to June 22, 2021, and found

12   the interim period to be excluded in computing the time within which

13   the trial must commence, pursuant to the Speedy Trial Act.

14         3.    The First Superseding Indictment in this case was made

15   public on December 1, 2020.       Defendant CHAN first appeared before a

16   judicial officer of the court in which the charges in this case were

17   pending on December 1, 2020, and the Speedy Trial Act, 18 U.S.C.

18   § 3161, originally required that the trial for defendant CHAN

19   commence on or before February 9, 2021.         Defendants LEE and 940 HILL,

20   LLC first appeared before a judicial officer of the court in which

21   the charges in this case were pending on December 7, 2020, and the

22   Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

23   trial for defendants LEE and 940 HILL, LLC commence on or before

24   February 15, 2021.      Defendant SHEN ZHEN NEW WORLD I, LLC first

25   appeared before a judicial officer of the court in which the charges

26   in this case were pending on December 14, 2020, and the Speedy Trial

27   Act, 18 U.S.C. § 3161, originally required that the trial for

28

                                            2
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 3 of 18 Page ID #:1594



1    defendant SHEN ZHEN NEW WORLD I, LLC commence on or before February

2    9, 2021.     Defendant WEI HUANG is currently a fugitive.

3           4.    On December 14, 2020, the Court set a trial date of June

4    22, 2021 for defendants CHAN, LEE, 940 HILL, LLC, and SHEN ZHEN NEW

5    WORLD I, LLC.

6           5.    On January 27, 2021, pursuant to the parties’ stipulated

7    request, the Court vacated the trial date of June 22, 2021 for all

8    defendants, and found the interim period between the initial

9    appearance of defendants CHAN, LEE, 940 HILL, LLC, and SHEN ZHEN NEW

10   WORLD I, LLC and June 22, 2021, to be excluded in computing the time

11   within which the trial must commence, pursuant to the Speedy Trial

12   Act.

13          6.    The individual defendants are released on bond pending

14   trial.      The government estimates that its case-in-chief, including

15   estimated cross examination, in this matter will last approximately

16   25-30 trial days.      At this juncture, the defendants have not

17   determined whether they will present a defense and, if so, how long

18   their case(s) will take.       All defendants are joined for trial and a

19   severance has not been granted.

20          7.    By this stipulation, defendants move to set a trial date of

21   May 24, 2022, and the parties jointly request to set the following

22   additional dates:

23                a.    Pre-trial motions (e.g., motion to dismiss indictment,

24   motion to sever, motion to compel) other than suppression motions,

25   due: October 25, 2021

26                b.    Oppositions due: November 22, 2021

27                c.    Replies (optional) due: December 16, 2021

28

                                            3
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 4 of 18 Page ID #:1595



1                  d.    Hearing on pre-trial motions, other than suppression

2    motions: January 10, 2022

3                  e.    Suppression motions due: January 17, 2022

4                  f.    Oppositions due: February 14, 2022

5                  g.    Replies (optional) due: February 28, 2022

6                  h.    Hearing on suppression motions: March 14, 2022

7                  i.    Motions in limine due: April 11, 2022

8                  j.    Hearing on motions in limine: April 29, 2022

9          8.      Defendants request the May 24, 2022 trial date based upon

10   the following facts, which the parties believe demonstrate good cause

11   to support the appropriate findings under the Speedy Trial Act:

12                 a.    Defendant HUIZAR is charged with violations of 18

13   U.S.C. § 1962(d) (Racketeer Influenced and Corrupt Organizations

14   Conspiracy); 18 U.S.C. §§ 1341, 1343, 1346 (Honest Services Mail and

15   Wire Fraud); 18 U.S.C. § 1952(a)(3) (Interstate and Foreign Travel in

16   Aid of Racketeering); 18 U.S.C. § 666(a)(1)(B) (Bribery Concerning

17   Programs Receiving Federal Funds); 18 U.S.C. § 1956(a)(1)(B)(i),

18   (a)(2)(B)(i) (Money Laundering); 18 U.S.C. § 1014 (False Statements

19   to a Financial Institution); 18 U.S.C. § 1001(a)(2) (Making False

20   Statements); 31 U.S.C. § 5324(a)(3) (Structuring of Currency

21   Transactions to Evade Reporting Requirements); 26 U.S.C. § 7201

22   (Attempt to Evade and Defeat the Assessment and Payment of Income

23   Tax).      Defendant CHAN is charged with violations of 18 U.S.C.

24   §§ 1962(d) (Racketeering Conspiracy), 1343, 1346 (Honest Services

25   Wire Fraud), 666 (Federal Program Bribery), and 1001 (False

26   Statements).       Defendant SHEN ZHEN NEW WORLD I, LLC is charged with

27   violations of 18 U.S.C. §§ 1343, 1346 (Honest Services Wire Fraud),

28   1952 (Travel Act violation), and 666 (Federal Program Bribery).

                                            4
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 5 of 18 Page ID #:1596



1    Defendants LEE and 940 HILL, LLC are charged with violations of 18

2    U.S.C. §§ 1343, 1346 (Honest Services Wire Fraud), 1519 (Obstruction

3    of Justice), and 666 (Federal Program Bribery).

4                b.    By December 1, 2020 (to defendant HUIZAR) and January

5    12, 2021 (to defendants CHAN, SHEN ZHEN NEW WORLD I, LLC, LEE, and

6    940 HILL, LLC), the government produced discovery, including over 1.9

7    million pages of written reports, e-mails, third-party productions,

8    and wire linesheets, over 93,000 files of intercepted wire sessions,

9    including audio and data files.        In addition, the productions

10   included extraction reports for over a dozen digital devices, over

11   260 hours of audio recordings in addition to intercepted wire

12   sessions, pen register data for over two dozen phones, GPS phone

13   tracker data for multiple devices, and dozens of pleadings for

14   wiretap applications, search warrants, cell site and GPS warrants,

15   and pen registers.      The government produced supplemental discovery to

16   all defendants on March 3, 2021, including over 33,000 pages of

17   reports and third party productions, native reports of defendant

18   HUIZAR’s computer and a cooperator’s computer, and intercepted wire

19   sessions for defendant CHAN’s cellphone and two audio bugs located in

20   defendant CHAN’s business office.          The government currently

21   anticipates producing additional discovery (including audio

22   recordings of more recently conducted interviews FBI summaries of

23   which were previously produced, and intercepted video and electronic

24   wire data), and will continue to produce discovery that is generated

25   as part of trial preparation during the pendency of this case.

26               c.    Due to the nature of the prosecution, including the

27   charges in the indictment and the voluminous discovery produced to

28   defendants, this case is so unusual and so complex that it is

                                            5
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 6 of 18 Page ID #:1597



1    unreasonable to expect adequate preparation for pretrial proceedings

2    or for the trial itself within the Speedy Trial Act time limits.

3                d.    Due to the limitations of investigating a case of this

4    complexity during the national emergency caused by the COVID-19

5    pandemic, it is unreasonable to expect adequate preparation for

6    pretrial proceedings or for trial itself within the Speedy Trial Act

7    time limits.

8                e.    Counsel for defendant HUIZAR, Carel Ale, is presently

9    scheduled to be in the following trials: (1) United States v. James

10   Ball, CR-21-0094-VAP, 04/27/2021, trial estimate 2-3 days, in

11   custody; (2) United States v. Micah Tillmon, CR-20-289-MWF,

12   06/22/2021, trial estimate 2-3 days, on bond; (3) United States v.

13   Remy Navar, CR-20-374-RGK, 06/08/2021, trial estimate 2-3 days, on

14   bond; (4) United States v. Andrew Madi, CR-18-846-PSG, 04/12/2022,

15   trial estimate 4-5 days, on bond; (5) United States v. David DeMulle,

16   CR-15-141-ODW, 11/09/2021, trial estimate 2-3 days, on bond; (6)

17   United States v. William Acosta, CR-20-389-AB, 08/24/2021, trial

18   estimate 2-3 days, on bond; (7) United States v. Christine Luna, CR-
19   19-366-AB, 07/27/2021, trial estimate 2-3 days, on bond; (8) United

20   States v. Jazzmon Russell, CR-17-533-RGK, 08/17/2021, trial estimate

21   2-3 days, in custody; (9) United States v. Kenneth Morris, CR-17-270-

22   JAK, 08/10/2021, trial estimate 2-3 days, on bond.           Counsel for

23   defendant HUIZAR, Charles Snyder, is presently scheduled to be in the

24   following trials: (1) United States v. John Ortiz, CR-19-748-RGK,

25   4/26/2021, trial estimate three days, on bond after a year in

26   custody; (2) United States v. Bryan Smith, CR-19-681-AB, 4/27/2021,

27   trial estimate three days, on bond; (3) United States v. Bernard

28   Davis, CR-21-76-ODW, 5/11/2021, trial estimate two days, on bond; (4)

                                            6
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 7 of 18 Page ID #:1598



1    United States v. Ramon Lopez-Garcia, CR-19-244-DSF, 5/18/2021, trial

2    estimate four days, in custody; (5) United States v. Abel Garcia, CR-

3    20-225-DSF, 5/18/2021, trial estimate four days, on bond; (6) United

4    States v. Paul Torres, CR-19-490-CAS, 5/25/2021, trial estimate four

5    days, in custody; (7) United States v. Ammarie Nicasio, CR-19-187-

6    FMO, 6/15/2021, trial estimate four days, on bond; (8) United States

7    v. Ricardo Valencia, CR-19-311-MWF, 8/17/2021, trial estimate three

8    days, on bond; (9) United States v. [Sealed], CR-21-54-JFW, 9/7/21,

9    trial estimate three days, on bond; (10) United States v. Jonathan

10   Zuniga, CR-19-635-FMO, 11/9/2021, trial estimate four days, on bond

11   Accordingly, counsel represent that they will not have the time that

12   they believe is necessary to prepare to try this case on the current

13   trial date.

14               f.    Counsel for defendant CHAN is presently scheduled to

15   be in the following trials: (1) United States v. Justin Cozart, CR-

16   20-40-DOC, 11/2/21, on bond.        Accordingly, counsel represents that he

17   will not have the time that he believes is necessary to prepare to

18   try this case on the current trial date.
19               g.    Counsel for defendant SHEN ZHEN NEW WORLD I, LLC is

20   presently scheduled to be in the following trial: United States v.

21   Charley Loh and Simon Chu, CR-19-193-DSF, 06/15/2021, on bond.

22   Accordingly, counsel represents that he will not have the time that

23   he believes is necessary to prepare to try this case on the current

24   trial date.

25               h.    Counsel for defendants LEE and 940 HILL, LLC is

26   presently scheduled to be in the following trials: (1) United States

27   v. Weaver, et al., CR 19-527-ODW, 2/15/22, trial estimate 3 weeks;

28   (2) United States v. Michael Lacey, et al., District of Arizona, CR-

                                            7
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 8 of 18 Page ID #:1599



1    18-422-PHX-SMB, 8/23/21, trial estimate 3 months; (3) John Bedrosian,

2    et al. v. Mohamed Hadid, et al., Los Angeles Superior Court, Case No.

3    SC129388, 6/1/21, trial estimate 4 weeks. 1         Accordingly, counsel

4    represents that he will not have the time that he believes is

5    necessary to prepare to try this case on the current trial date.

6                i.    On March 13, 2020, following the President’s

7    declaration of a national emergency in response to COVID-19, the

8    Court entered a General Order suspending jury selection and jury

9    trials scheduled to begin before April 13, 2020.           C.D. Cal. General

10   Order No. 20-02, In Re: Coronavirus Public Emergency, Order

11   Concerning Jury Trials and Other Proceedings (Mar. 13, 2020).             The

12   Court subsequently continued that suspension through June 1, 2020.

13   C.D. Cal. General Order No. 20-05, In Re: Coronavirus Public

14   Emergency, Further Order Concerning Jury Trials and Other Proceedings

15   (Apr. 13, 2020).

16               j.    On March 19, 2020, by Order of the Chief Judge, the

17   Court instituted its Continuity of Operations Plan (“COOP”) for the

18   Central District of California, closing all Central District of

19   California courthouses to the public except for hearings on criminal

20   duty matters.     C.D. Cal. Order of the Chief Judge No. 20-042 (March

21   19, 2020), In Re: Coronavirus Public Emergency, Activation of

22   Continuity of Operations Plan (Mar. 19, 2020).

23

24

25         1   The only associate attorney assisting lead counsel for Mr.
     Lee and 940 Hill, LLC with this matter is scheduled to be in trial in
26   the matter of United States v. C’est Toi Jeans, Inc., et al., CR-20-
     0222(A)-ODW, on 4/19/22, with a trial estimate of 15 days. Counsel
27   for Mr. Lee and 940 Hill do not object to the proposed May 24, 2022
     trial date in the instant matter at this time, but note this
28   potential scheduling difficulty now in the event that counsel needs
     to revisit the issue closer to the trial in this case.
                                      8
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 9 of 18 Page ID #:1600



1                k.    On May 28, 2020, the Court entered General Order 20-

2    08, which extended the activation of the COOP Plan to at least June

3    22, 2020.    C.D. Cal. General Order No. 20-08, In Re: Coronavirus

4    Public Emergency, Order Concerning Phased Reopening of the Court (May

5    28, 2020).     This extension order also set forth a plan for reopening,

6    which is to occur in three phases.         Phase 1 began on June 1, 2020

7    with the return of certain staff to the courthouses to prepare for

8    limited in-court hearings.       Phase 2 began no earlier than June 22,

9    2020, with the reopening courthouses for limited in-court hearings.

10   The final phase -- Phase 3 -- contemplates the resumption of jury

11   trials, but a date for commencement of this phase has not been

12   determined.

13               l.    On August 6, 2020, the Court entered General Order 20-

14   09, which supersedes General Order 20-08.          C.D. Cal. General Order

15   No. 20-09, In Re: Coronavirus Public Emergency, Order Concerning

16   Phased Reopening of the Court. (Aug. 6, 2020).           The Order recognizes

17   (1) that “the number of people infected by [COVID-19], continues to

18   grow, with thousands of confirmed cases and deaths in the Central
19   District of California; and (2) the Centers for Disease Control and

20   Prevention and other public health authorities have advised the

21   taking of precautions to reduce the possibility of exposure to the

22   virus and slow the spread of the disease, including implementing

23   physical distancing and reducing the size of in-person gatherings.”

24   Id. at 1.    The Order further states that it was issued “[u]pon a

25   majority vote, in order to protect public health, and in order to

26   reduce the size of public gatherings and reduce unnecessary travel.”

27   Among other things, the Order adopts “gating criteria” that will be

28   used to inform when the Court transitions to Phase 3.            Id. at 1-2.

                                            9
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 10 of 18 Page ID #:1601



1     With certain exceptions, the courthouses will be closed to the

2     public, and, until further notice, no jury trials will be conducted

3     in criminal cases.     Id. at 2-3.     In connection with the continued

4     suspension of criminal jury trials, the Court made the following

5     findings:

6           The Center for Disease Control and Prevention has warned that
            “in the coming months, most of the U.S. population will be
7           exposed to this virus.” The COVID-19 rates of infection,
            hospitalizations and deaths have significantly increased in the
8
            Central District of California in the last thirty days such that
9           holding jury trials substantially increases the chances of
            transmitting the Coronavirus. The Court concludes that
10          conducting jury trials would also likely place prospective
            jurors, defendant, attorneys, and court personnel at unnecessary
11          risk.
12    Id.   Regarding the Speedy Trial Act, the Court found that “suspending

13    criminal jury trials in the Central District of California because of

14    the increase in reported COVID-19 infections, hospitalizations, and

15    deaths serves the ends of justice and outweigh[s] the interests of

16    the public and the defendants in a speedy trial.”           Id. (emphasis

17    added).    To date, no jury summons for trials are outstanding, and it

18    is unclear when such summons will be issued, when jury trials will

19    resume, and what the Court’s capacity will be for conducting them

20    once they do resume.

21                m.    On December 7, 2020, the Chief Judge entered Order of

22    the Chief Judge No. 20-179, noting that “since the Court implemented

23    [certain] emergency procedures, there recently has been an

24    unprecedented surge of COVID-19 cases, hospitalizations, and test

25    positivity rates in the Central District.”         C.D. Cal. Order of the

26    Chief Judge No. 20-179, In Re: Coronavirus Public Emergency,

27    Activation of Continuity of Operations Plan at 1 (Dec. 7, 2020).             The

28    Order further notes that California’s “regional stay-at-home order

                                            10
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 11 of 18 Page ID #:1602



1     went into effect in the Southern California region, which includes

2     the entire Central District, on December 6, 2020 because ICU

3     availability in the region has fallen below 15%.” Id. at 2.            The

4     Order further states that the COOP Plan for the Central District of

5     California is effective from December 9, 2020 through and including

6     January 8, 2021, during which time jury trials remain suspended.             Id.

7     at 3.

8                 n.    On December 17, 2020, the Chief Judge extended all

9     findings and authorizations in Order of the Chief Judge No. 20-043

10    for an additional 90 days.       C.D. Cal. Order of the Chief Judge No.

11    20-186, In Re: Coronavirus Public Emergency (Dec. 17, 2020).

12                o.    On January 6, 2021, the Chief Judge extended the COOP

13    Plan through and including January 29, 2021, during which time jury

14    trials remain suspended.      C.D. Cal. Order of the Chief Judge No. 21-

15    002, In Re: Coronavirus Public Emergency, Activation of Continuity of

16    Operations Plan (Jan. 6, 2021).        The order noted that “COVID-19

17    cases, hospitalizations, and test positivity rates in the Central

18    District have continued to increase,” that “ICU availability in the
19    Southern California ... is currently at 0.0%” and that “the State’s

20    regional stay-at-home order remains in effect in the Southern

21    California region.” Id. at 1.

22                p.    In addition to the Court’s orders, both California

23    Governor Gavin Newsom and Los Angeles Mayor Eric Garcetti have issued

24    emergency orders requiring residents to stay home, subject to limited

25    exceptions.

26                q.    Official public health guidance continues to evolve on

27    a near daily basis.

28

                                            11
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 12 of 18 Page ID #:1603



1                 r.    In light of the foregoing, counsel for defendants also

2     represent that additional time is necessary to confer with

3     defendants, conduct and complete an independent investigation of the

4     case, conduct and complete additional legal research including for

5     potential pre-trial motions, review the discovery and potential

6     evidence in the case, and prepare for trial in the event that a

7     pretrial resolution does not occur.        Defense counsel represent that

8     failure to grant the continuance would deny them reasonable time

9     necessary for effective preparation, taking into account the exercise

10    of due diligence.

11                s.    Defendants believes that failure to grant the

12    continuance will deny each of them continuity of counsel and adequate

13    representation.

14                t.    The government does not object to the continuance.

15                u.    The requested continuance is not based on congestion

16    of the Court’s calendar, lack of diligent preparation on the part of

17    the attorney for the government or the defense, or failure on the

18    part of the attorney for the government to obtain available

19    witnesses.

20          9.    For purposes of computing the date under the Speedy Trial

21    Act by which defendants’ trial must commence, the parties agree that

22    the time period of June 22, 2021 to May 24, 2022, inclusive, should

23    be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

24    (h)(7)(B)(ii) and (h)(7)(B)(iv) because the delay results from a

25    continuance granted by the Court at defendants’ request, without

26    government objection, on the basis of the Court’s finding that: (i)

27    the ends of justice served by the continuance outweigh the best

28    interest of the public and defendants in a speedy trial; (ii) failure

                                            12
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 13 of 18 Page ID #:1604



1     to grant the continuance would be likely to make a continuation of

2     the proceeding impossible, or result in a miscarriage of justice;

3     (iii) the case is so unusual and so complex, due to the nature of the

4     prosecution, and the limitations the ongoing COVID-19 pandemic places

5     on the defense’s ability to investigate the case and prepare for

6     trial, that it is unreasonable to expect preparation for pre-trial

7     proceedings or for the trial itself within the time limits

8     established by the Speedy Trial Act; and (iv) failure to grant the

9     continuance would unreasonably deny defendants continuity of counsel

10    and would deny defense counsel the reasonable time necessary for

11    effective preparation, taking into account the exercise of due

12    diligence.

13          10.   Nothing in this stipulation shall preclude a finding that

14    other provisions of the Speedy Trial Act dictate that additional time

15    periods be excluded from the period within which trial must commence.

16    //

17    //

18    //

19    //

20    //

21    //

22    //

23    //

24    //

25    //

26    //

27    //

28    //

                                            13
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 14 of 18 Page ID #:1605



1     Moreover, the same provisions and/or other provisions of the Speedy

2     Trial Act may in the future authorize the exclusion of additional

3     time periods from the period within which trial must commence.

4           IT IS SO STIPULATED.

5      Dated: March 29, 2021                Respectfully submitted,

6                                           TRACY L. WILKISON
                                            Acting United States Attorney
7
                                            BRANDON D. FOX
8                                           Assistant United States Attorney
                                            Chief, Criminal Division
9

10
                                            MACK E. JENKINS
11                                          VERONICA DRAGALIN
                                            MELISSA MILLS
12                                          Assistant United States Attorneys

13                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            14
Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 15 of 18 Page ID #:1606




                                                 March 30, 2021
Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 16 of 18 Page ID #:1607
     Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 17 of 18 Page ID #:1608



1           I am SHEN ZHEN NEW WORLD I, LLC’s attorney.         I have carefully

2     discussed every part of this stipulation and the continuance of the

3     trial date with my client.       I have fully informed my client of its

4     Speedy Trial rights.      To my knowledge, my client understands those

5     rights and agrees to waive them.        I believe that my client’s decision

6     to give up the right to be brought to trial earlier than May 24, 2022

7     is an informed and voluntary one.

8
                                                    March 29, 2021
9     RICHARD M. STEINGARD                          Date
      Attorney for Defendant
10    SHEN ZHEN NEW WORLD I, LLC
11

12          I have read this stipulation and have carefully discussed it
13    with my attorney.     I understand my Speedy Trial rights.         I
14    voluntarily agree to vacate the current trial date, and give up my
15    right to be brought to trial earlier than May 24, 2022.
16
                                                    March 29, 2021
17                                                  Date
      On behalf of
18    SHEN ZHEN NEW WORLD I, LLC
      Defendant
19

20

21

22

23

24

25

26

27

28

                                            17
Case 2:20-cr-00326-JFW Document 170 Filed 03/31/21 Page 18 of 18 Page ID #:1609




 1              I       am DAE YONG LEE's and 940                HILL, LLC's attorney.        T have
 )   careful-Iy discussed every part of this stipulation                                 and the
 3   continuance of the trial                        date with my cl1ents.          I have fuIIy informed
 q   my    clients of their Speedy Trial- rights.                             To my knowledge, fry cl-ients
 5   understands those rights and agree to wai-ve them. I be1ieve that                                        my

 o   cl-ients' decision to give up the right to be brought t.o trial                                   earfier
 1   than May 24, 2022 is an informed and vol-untary one.

                                                                        March 30, 2021
 B


 9   ARTEL A. NEU N                                                    n^+^
                                                                       UALE
     Attorney for Defendants
10   DAE YONG LEE and 940 HILL,                           LLC

11

I2              I have read this stipul-ation and have carefulfv discussed it
13   with my attorney.                        I understand my Speedy Trial rights.           I
L4   vol-untarily agree to vacate the current trial                               date, and give up      my

15   riahl_
     ! rvrrL        l_n
                     Lv   l.ro
                          !s      l76,.al-r
                                  vruugll      to trial     earlier than Mav 24,      2022.
16
                                                                                 3-   3o->/
I1   DAE YONG LEE,                       in his individua              Date
     (,clPd(-r     Ly     aD       d     defendant and as
1B   ranrFcanl-rl-               i rza    for defendant 940
     HILL,          LLC
I9
20                                             CERTIFICJATION OF INTERPRETER
2I              I   I                       r €ril f l-uent in the written and
22   spoken English and Korean languages. f accurately translated this
     entire agreement from English into Korean to defendant DAE YONG LEE
24   on this date.
25
                                                                       hrfa
     ]NTERPRE                                                          UO Lg


21

28

                                                                1B
